In re Landreneau, Kevin Paul; — Plaintiffs); applying for waiver of Multi State Professional Responsibility Exam.
It is ordered, adjudged and decreed that the application filed by Kevin Paul Landre-neau requesting waiver of the one year requirement requiring application to the Louisiana State Bar for admission within *73one year following the successful completion of the Multistate Professional Responsibility Examination is hereby waived and Kevin Paul Landreneau’s scaled score of 99 on the Multistate Professional Responsibility Examination taken on November 16, 1990 is accepted as a successful completion of Part II of the Louisiana Bar Examination.